Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 20, 2015

                                      No. 04-14-00745-CV

                 Keeann DEVORA, Craig Owen, and Keller Williams Realty,
                                     Appellants

                                                v.

          Tavaris J. SLAUGHTER, Individually, and TJ Slaughter Enterprises, LLC,
                                      Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-13013
                        Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
        Appellants’ brief was originally due December 8, 2014. We granted appellants two
extension of time to file the brief for a total of sixty days. Accordingly, the brief was due
February 6, 2015. Neither the brief nor another motion for extension of time was filed. On
February 9, 2015, counsel for appellants filed a letter noting the brief was past due, but stating
“the parties are very close to a settlement, and we hope to be able to file an agreed motion to
dismiss the appeal later this week.” Neither the brief nor a motion to dismiss the appeal was
filed by February 13, 2015, and we have received no further information from appellants.

       We therefore order appellants to file in this court on or before March 2, 2015, their
brief and a written response reasonably explaining their failure to timely file the brief. If
appellants fail to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court